DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Acknowledgement is made of applicant’s claim for foreign priority to 02 December 2016 under 35 U.S.C. 119(a)-(d).

Response to Amendment
Claims 1-12 were previously pending in this application.  The amendment filed 20 May 2021 has been entered and the following has occurred: Claims 1-12 have been amended.  Claims 13-20 have been cancelled.
Claims 1-20 remain pending in the application 

	

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
This application included one or more claim limitations that do not use the word “means,” but nonetheless were interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations used a generic placeholder that was coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder was not preceded by a structural modifier.  Such claim limitations were: “a food input module configured to cause at least one display device…” and “a nutrient health score calculation module configured to determine a minimal intake amount…” in Claims 1 and 12.
However, as of 20 May 2021, because Claims 1 and 12 have been amended to no longer recite said claim limitations, the Claims will no longer be interpreted to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 & 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

The claims recite subject matter within a statutory category as a method/process (claims 1-12 & 13-20) which recite steps of:
specifying the at least one food of the diet and at least one amount for the at least one food;
determining the plurality of the nutrients in at least one food;
determining a minimal intake amount and a maximal intake amount for each of the plurality of the nutrients in the at least one food, wherein the minimal intake amount is based on a stored RDA value or a stored EAR value for each of the plurality of nutrients or a stored adequate intake (AI) value where no RDA value or EAR value is available
the maximum intake amount based on a stored tolerable upper limit value (UL) for each of the plurality of the nutrients
calculating a nutrient health score for each of the plurality of nutrients by:
for a first nutrient, determining a first nutrient score function that increases between zero and the minimal amount for the first nutrient, is flat between the minimal amount and the maximal amount for the first nutrient, and decreases at amounts greater than the maximal intake amount for the first nutrient, and
for a second nutrient, determining a second nutrient score function that increases between zero and the minimal amount for the second nutrient, is flat between the minimal intake amount and the maximal intake amount for the second nutrient, and does not decrease at amounts greater than the maximal intake amount for the second nutrient; and
making the recommendation on the diet of the subject
These steps of determining a minimal intake amount and a maximal intake amount, determining a  first nutrient score function, and a second nutrient score function, as drafted, under the broadest reasonable interpretation, includes, includes mathematical concepts.  This grouping of abstract ideas is defined in MPEP §2106.04(a)(2) as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  Claims that recite a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the “mathematical concepts” grouping.  In the instant claims, Applicant recites mathematical calculations, such as determining a first and second nutrient score function, and further specifying the parameters and variables of the mathematical calculations being performed, as well as, calculating a nutrient health score for each of the plurality of nutrients and previous limitations which amount to collecting parameters or inputs for the calculations to be performed/executed.  Accordingly, the claims recite an abstract idea, i.e., mathematical concepts.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-11 & 14-20, reciting particular aspects of how collecting parameters/inputs for the mathematical functions, performing the mathematical concepts, determining mathematical functions, and/or displaying the results from the mathematical functions being executed may be performed in the mind or by a human using pen and paper but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application.  In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as implications of a display device as a means for displaying indications and/or a computer for performing the computerized method(s), amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0090], [0081], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving at least one food and at least one food amount for said at least one food via a food input module amounts to mere data gathering, recitation of determining a first nutrient score function, minimal/maximal intakes, etc. based on the received inputs from the food input module and stored dietary recommendation values, amounts to selecting a particular data source or type of data to be manipulated, recitation of displaying a food entry control amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as recitation of making recommendations on a diet of a subject, recitation of varying dietary recommendation parameters/values/variables, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2, 4, 7, & 9-11, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 2-6, 13 & 17, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 7-11, 14-16, & 18-20, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated such as by utilizing certain portions of collected data to calculate a nutrition score function and recommending/making recommendations to add or remove certain foods from a user’s diet, claims 2-3, 5, 8-9 & 13-20 additional limitations which generally link the abstract idea to a particular technological environment or field of use such as by reciting varying aspects of diet management, recommendations, etc.).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving inputs, possibly connected via network implementation; calculating and communicating recommendation or score, possibly connected via network implementation, displaying a recommendation, score, and/or analysis in a remote manner, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); determining a minimal and maximal intake for a patient using certain parameters;  determining a first and second nutrient score function using certain inputs, dietary recommendation parameters/values, determining a recommendation based on project calculations given a certain action such as adding or removing a food from a user’s diet, etc., e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); updating intake and function parameters and values electronically, updating and recommending edits and changes to a user’s diet and up-keeping said changes/dietary plan e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing instructions to perform the computerized methods. storing instructions to display information using computerized systems, storing recommended dietary values/parameters/recommendations, storing information about the user/patient such as demographic information, storing minimal and maximal intake values, storing first and second nutrient functions, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-11 & 13-20, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 2, 4, & 9-11, & 14-20 discussing either receiving inputs or providing outputs, possibly via network implantation under broadest reasonable interpretation, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 2, 4, 7- 9, 13-14, & 17-18, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claims 7-11, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claims 2-11, 15-16, & 19-20, updating intake and function parameters and values electronically, updating and recommending edits and changes to a user’s diet and up-keeping said changes/dietary plan, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nusbaum et al (U.S. Patent No. 8690578) in view of Otten et al. “Dietary Reference Intakes: The Essential Guide to Nutrient Requirements”.

Claim 1 –
Regarding Claim 1, Nusbaum discloses a method for making recommendation on a diet of a subject by determining a nutritional health score of a plurality of nutrients in at least one food of the diet of the subject, the method comprising:
specifying the at least one food and at least one amount for the at least one food (See Nusbaum Col. 5, ll. 44 – Col. 6, ll. 20 which discloses a food input module and a touchscreen display that can be used to obtain user confirmation that the speech recognition software accurately decoded the food he/she identified.  This includes the particular food consumed, the food amount, etc.);
determining the plurality of the nutrients in the at least one food (See Nusbaum Col .76, ll. 57 – Col .77, ll. 34 & Fig. 4A/Fig. 9 which disclose the system looking up both the food item and the add-on in the system nutrient database which in turn is based on data from the USDA nutrient database and, for example, displays food nutrients with quantities and color codes);
determining a minimal intake amount and a maximal intake amount for each of the plurality of the nutrients in the at least one food (See Nusbaum Col. 11, ll. 3-20 & Col. 21, ll. 63 – Col. 25, ll. 53 & Fig. 2C which discloses varying nutrient health scores, via color coding or numerical scoring, e.g., 0 to 100%, for a plurality of nutrients that are tracked over time for each patient or user of the system, based on RDA values and EAR values), wherein:
the minimal intake amount is based on a stored RDA value or a stored EAR value for each of the plurality of the nutrients (See Nusbaum Col. 24, ll. 58 - Col. 25, ll. 53 & Fig. 2G1 which discloses that recommended daily intake and recommended daily amounts are considered for determining optimal intakes for the users of the system based on varying patient parameters, including minimal and maximal intakes, which fits the requirements for RDA values and EAR values;  Furthermore, Nusbaum Col. 11, ll. 3-20 & Col. 21, ll. 63 – Col. 25, ll. 53 & Fig. 2C which discloses varying nutrient health scores, via color coding or numerical scoring, e.g., 0 to 100%, for a plurality of nutrients that are tracked over time for each patient or user of the system, based on RDA values and EAR values) or a stored adequate intake value where no RDA value or EAR value is available (Because this limitation is presented in the alternative form by using “or”, either the previous limitation or this limitation has to be met to read on the Claim, and as shown above, the previous limitation is met);
the maximum intake amount based on a stored upper limit value (UL) for each of the plurality of the nutrients (See Nusbaum Col. 23, ll. 16 – Col. 25, ll. 16 & Figs. 2C 2D2 & 2E which disclose increments of intake via color code ratings ranging from a 0%-100% intake and five 20% increments, and Nusbaum Col. 23, ll. 38-44 specifically describing the five 20% increments reach the 100% baseline as an “upper limit”, which given the broadest reasonable interpretation of “upper limit value” is understood to read on this claim.  Given a more specific definition of upper limit value in the claim, See Otten, P. 9-12 & p. 12, “Tolerable Upper Intake Level”, Fig. 1, which depicts and describes the relationship between Dietary Reference Intakes and the maximal intake amount being based on the upper limit value);
making the recommendation on the diet of the subject (See Nusbaum Col 11, ll. 24-35 which discloses working to improve behavioral and diet issues through prompts and recommendations being used to enhance and maintain positive behavior change; See Nusbaum Col. 6, ll. 55-63 which specifically discloses making a recommendation to improve the behavior or diet of the user such as recommending to eat an apple at 3 PM in response to a user query regarding hunger issues in the middle of the afternoon; See Nusbaum Col. 12, ll. 61 – Col. 13, ll. 17 which specifically mentions the system prompting the user to accept certain responsibilities in implementation such as diet regimens and exercise routines recommended by the system; See Nusbaum Col. 27, ll. 21-45 which discloses data being entered, taken together, and creating a baseline record from which the system makes initial recommendations for diet and exercise regime);
As denoted above, Nusbaum does provide teachings related to RDA values & EAR values regarding a plurality of nutrients for a plurality of patients, as well as calculating a minimal and maximal intake.  More specifically, these values and scores are stored in the system for a plurality of patients and are tracked over time.

Nusbaum does not explicitly teach, however:
calculating the nutrient health score for each of the pluralities of nutrients by:
for a first nutrient, determining a first nutrient score function that increases between zero and the minimal intake amount for the first nutrient, is flat between the minimal intake amount and the maximal intake amount for the first nutrient, and decreases at amounts greater than the maximal intake amount for the first nutrient; and
for a second nutrient, determining a second nutrient score function that increases between zero and the minimal amount for the second nutrient, is flat between the minimal intake amount and the maximal intake amount for the second nutrient, and does not decrease at amounts greater than the maximal intake amount for the second nutrient.

However, Otten does teach the varying parameters and scoring functions that Applicant describes above (See Otten, P. 9-12 & p. 12, “Tolerable Upper Intake Level”, Fig. 1, which depicts and describes the relationship between Dietary Reference Intakes.  The cited portion and figure specifically show the varying parameters of the scoring function that are described above, albeit in the opposite manner regarding inadequacy (where the y-axis is defined as Risk of Inadequacy, rather than Applicant’s “nutrient health score” which is assumed to be a measure of Adequacy or Fulfillment as seen in Fig. 2A-2I of Applicant’s drawings) such as, a function that decreases between zero and the determined minimal amount (EAR/RDA) for that nutrient, is flat between the determined minimal amount (EAR/RDA) and the determined maximal amount (somewhere before the UL), and either increases after or stays constant after the determined maximal amount (some point before the UL).  The only difference between Otten and Applicant’s is the order of the y-axis, in which the function is simply flipped because it is inherent that a standardized score of adequacy that ranges from 0 to 1 would, respectively correspond to a standardized score of inadequacy that ranges from 1 to 0.  Therefore, if the function of Otten’s Figure 1 was to be plotted or calculated for adequacy levels rather than risk of inadequacy, the trends between the different points (minimal amount, maximal amount) would be the opposite, so increasing between zero and minimal amount, flat between minimal amount and maximal amount, and decreasing or stable when greater than the determined maximal amount, as disclosed in the instant claims).  The disclosure of Otten is directly applicable to the system of Nusbaum because both disclosures share limitations and capabilities, namely, they are both directed to determining nutritional requirements and monitoring nutritional intake for patients based on varying patient attributes.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nusbaum regarding scoring of various nutrient intake in patients with the scoring function suggestions provided in Otten.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nusbaum with the suggestions provided in Otten, because various intake levels can produce a range of benefits or determents depending on nutrient adequacy or nutrient inadequacy, respectively, and as such dietary reference intakes (DRIs), such as EAR, RDA, adequate intake (AI), and tolerable upper intake level (UL) need to be considered for determining nutrient adequacy or nutrient inadequacy and planning diets for individuals or groups (See Otten p. 9).
Claim 2 –
Regarding Claim 2, Nusbaum and Otten disclose the method of Claim 1 in its entirety.  Nusbaum further discloses a method, wherein the method further comprises:
calculating a higher score nutrient using either the first nutrient score function or the second nutrient score function based on a different consumed amount of the first nutrient or the second nutrient, respectively, and to cause a display of an indication of the higher nutrient score and the different consumed amount (See Nusbaum Col. 24, ll. 58 - Col. 25, ll. 53 which discloses that recommended daily intake and recommended daily amounts are considered for determining optimal intakes for the users of the system based on varying patient parameters, including minimal and maximal intakes, which fits the requirements for RDA values and EAR values;  Furthermore, Nusbaum Col. 11, ll. 3-20 & Col. 21, ll. 63 – Col. 25, ll. 53 which discloses varying nutrient health scores, via color coding or numerical scoring, e.g., 0 to 100%, for a plurality of nutrients that are tracked over time for each patient or user of the system, based on RDA values and EAR values and are displayed on the display).

Claim 3 –
Regarding Claim 3, Nusbaum and Otten disclose the method of Claim 1 in its entirety.  Nusbaum further discloses a method, wherein:
the first nutrient is sodium (See Nusbaum Col. 70, ll. 66 – Col. 71, ll. 38 which discloses a plurality of nutrients that are calculated, amongst sodium, carbs, fiber, protein, Vitamin A, Vitamin C, Calcium, and Iron).

Claim 4 –
Regarding Claim 4, Nusbaum and Otten disclose the method of Claim 1 in its entirety.  Nusbaum further discloses a method, wherein calculating the nutrient health score for each of the plurality of the nutrients further comprises:
for a third nutrient, determining a third nutrient score function that is based on at least one additional input besides the amount of the third nutrient consumed (See Nusbaum Col. 70, ll. 66 – Col. 71, ll. 38 which discloses a plurality of nutrients that are calculated, amongst sodium, carbs, fiber, protein, Vitamin A, Vitamin C, Calcium, and Iron, and either based directly or indirectly on input from a physician, food consumption, nutrient intake, and exercise thresholds may be dynamically changed in the user’s profile as necessary and as calculated based on the scoring functions described in Nusbaum Col. 24, ll. 58 - Col. 25, ll. 53, which are based on ).

Claim 5 –
Regarding Claim 5, Nusbaum and Otten disclose the method of Claim 4 in its entirety.  Nusbaum further discloses a method, wherein:
the at least one additional input includes at least one selected from the group consisting of body weight and caloric intake (See Nusbaum Col. 24, ll. 58 - Col. 25, ll. 53 which discloses that recommended daily intake and recommended daily amounts are considered for determining optimal intakes for the users of the system based on varying patient parameters, such as gender, weight, level of physical activity, age, caloric intake, and Nusbaum Col. 87, ll. 50-63 discloses the consideration of Met Life tables, demographic data, frame size, and body mass index as well for determining ideal weight and dietary restrictions).
Claim 6 –
Regarding Claim 6, Nusbaum and Otten disclose the method of Claim 4 in its entirety.  Nusbaum further discloses a method, wherein:
the third nutrient is selected from the group consisting of fiber and protein (See Nusbaum Col. 70, ll. 66 – Col. 71, ll. 38 which discloses a plurality of nutrients that are calculated, amongst sodium, carbs, fiber, protein, Vitamin A, Vitamin C, Calcium, and Iron).

Claim 7 –
Regarding Claim 7, Nusbaum and Otten disclose the method of Claim 1 in its entirety.  Nusbaum further discloses a method, wherein calculating the nutrient health score for each of the plurality of the nutrients further comprises:
determining an overall nutritional health score by calculating a weighted average of the nutrient health scores for each of the plurality of nutrients (See Nusbaum Col. 25, ll. 24 – Col. 26, ll. 54, which discloses the module determining an overall nutritional rating tag representing user health from 1 to 5 based on the each nutrition item and nutrient value per unit).

Claim 8 –
Regarding Claim 8, Nusbaum and Otten disclose the method of Claim 7 in its entirety.  Nusbaum further discloses a method, wherein:
the weighted average is based on at least one characteristic one of the subject selected from the group consisting of:
an activity level of the subject (See Nusbaum Col. 24, ll. 58 - Col. 25, ll. 53 which discloses that recommended daily intake and recommended daily amounts are considered for determining optimal intakes for the users of the system based on varying patient parameters, such as gender, weight, level of physical activity, age, caloric intake, and Nusbaum Col. 87, ll. 50-63 discloses the consideration of Met Life tables, demographic data, frame size, and body mass index as well for determining ideal weight and dietary restrictions);
an age of the subject (See Nusbaum Col. 24, ll. 58 - Col. 25, ll. 53 which discloses that recommended daily intake and recommended daily amounts are considered for determining optimal intakes for the users of the system based on varying patient parameters, such as gender, weight, level of physical activity, age, caloric intake, and Nusbaum Col. 87, ll. 50-63 discloses the consideration of Met Life tables, demographic data, frame size, and body mass index as well for determining ideal weight and dietary restrictions);
a gender of the subject (See Nusbaum Col. 24, ll. 58 - Col. 25, ll. 53 which discloses that recommended daily intake and recommended daily amounts are considered for determining optimal intakes for the users of the system based on varying patient parameters, such as gender, weight, level of physical activity, age, caloric intake, and Nusbaum Col. 87, ll. 50-63 discloses the consideration of Met Life tables, demographic data, frame size, and body mass index as well for determining ideal weight and dietary restrictions);
a weight of the subject (See Nusbaum Col. 24, ll. 58 - Col. 25, ll. 53 which discloses that recommended daily intake and recommended daily amounts are considered for determining optimal intakes for the users of the system based on varying patient parameters, such as gender, weight, level of physical activity, age, caloric intake, and Nusbaum Col. 87, ll. 50-63 discloses the consideration of Met Life tables, demographic data, frame size, and body mass index as well for determining ideal weight and dietary restrictions);
a Body Mass Index (BMI) of the subject (See Nusbaum Col. 24, ll. 58 - Col. 25, ll. 53 which discloses that recommended daily intake and recommended daily amounts are considered for determining optimal intakes for the users of the system based on varying patient parameters, such as gender, weight, level of physical activity, age, caloric intake, and Nusbaum Col. 87, ll. 50-63 discloses the consideration of Met Life tables, demographic data, frame size, and body mass index as well for determining ideal weight and dietary restrictions);
and a medical condition of the subject (See Nusbaum Col. 5, ll. 13-30, which discloses a diet selection mode, especially for those with medical concerns, such as diabetics, cancer patients, gluten-intolerant individuals, individuals with high blood pressure, or individuals with other major medical conditions who are attempting to stop smoking or drinking, etc.).
Claim 9 –
Regarding Claim 9, Nusbaum and Otten disclose the method of Claim 1 in its entirety.  Nusbaum further discloses a method, wherein the method further comprises:
determining a plurality of potential nutritional health scores for a plurality of potential consumables and to recommending at least one of the plurality of consumables that results in a highest potential nutritional health score (See Nusbaum Col. 39, ll. 34 – Col. 40, ll. 32 which discloses recommending at least one of a plurality of potential consumables that are deemed top foods or have the highest potential nutritionally for the user and recommends these based on the user’s predetermined diet and parameters.  Further these foods are scored and represented via color coding and a ladder-type implementation as seen in Table 5).

Claim 10 –
Regarding Claim 10, Nusbaum and Otten disclose the method of Claim 9 in its entirety.  Nusbaum further discloses a method, wherein the method further comprises:
the recommendation comprises adding the at least one recommended consumable to the diet (See Nusbaum Col. 39, ll. 34 – Col. 40, ll. 32 which discloses recommending at least one of a plurality of potential consumables that are deemed top foods or have the highest potential nutritionally for the user and recommends these based on the user’s predetermined diet and parameters.  Further these foods are scored and represented via color coding and a ladder-type implementation as seen in Table 5.  Even further, the user selects a food such as “rib roast” and the system will encourage the user to “step up the ladder” by selecting healthier alternatives that are next highest up the ladder of the related food until the user makes a finalized selection and is then added to the users “favorites” list in a highlighted fashion).

Claim 12 –
Regarding Claim 12, Nusbaum discloses a method for making recommendation on a diet of a subject by determining a nutritional health score of a plurality of nutrients in at least one food of the diet of the subject, the method comprising:
specifying the at least one food and at least one amount for the at least one food (See Nusbaum Col. 5, ll. 44 – Col. 6, ll. 20 which discloses a food input module and a touchscreen display that can be used to obtain user confirmation that the speech recognition software accurately decoded the food he/she identified.  This includes the particular food consumed, the food amount, etc.);
determining the plurality of the nutrients in the at least one food (See Nusbaum Col .76, ll. 57 – Col .77, ll. 34 & Fig. 4A/Fig. 9 which disclose the system looking up both the food item and the add-on in the system nutrient database which in turn is based on data from the USDA nutrient database and, for example, displays food nutrients with quantities and color codes);
determining a minimal intake amount and a maximal intake amount for each of the plurality of the nutrients determined in the at least one food (See Nusbaum Col. 11, ll. 3-20 & Col. 21, ll. 63 – Col. 25, ll. 53 which discloses varying nutrient health scores, via color coding or numerical scoring, e.g., 0 to 100%, for a plurality of nutrients that are tracked over time for each patient or user of the system, based on RDA values and EAR values), wherein:
the minimal intake amount based on a stored RDA value or a stored EAR value for the nutrient (See Nusbaum Col. 24, ll. 58 - Col. 25, ll. 53 which discloses that recommended daily intake and recommended daily amounts are considered for determining optimal intakes for the users of the system based on varying patient parameters, including minimal and maximal intakes, which fits the requirements for RDA values and EAR values;  Furthermore, Nusbaum Col. 11, ll. 3-20 & Col. 21, ll. 63 – Col. 25, ll. 53 which discloses varying nutrient health scores, via color coding or numerical scoring, e.g., 0 to 100%, for a plurality of nutrients that are tracked over time for each patient or user of the system, based on RDA values and EAR values), and
calculating, using the nutrient score function, a higher nutrient health score for the at least one nutrient based on a different consumed amount of the at least one nutrient (See Nusbaum Col. 24, Il. 58 - Col. 25, IL 53 which discloses that recommended daily intake and recommended daily amounts are considered for determining optimal intakes for the users of the system based on varying patient parameters, including minimal and maximal intakes, which fits the requirements for RDA values and EAR values; Furthermore, Nusbaum Col. 11, Il. 3-20 & Col. 21, IL 63 — Col. 25, Il. 53 which discloses varying nutrient health scores, via color coding or numerical scoring, e.g., 0 to 100%, for a plurality of nutrients that are tracked over time for each patient or user of the system, based on RDA values and EAR values and are displayed on the display), and 
displaying an indication of the higher nutrient score and the different consumed amount (See Nusbaum Col. 24, IL 58 - Col. 25, IL 53 which discloses that recommended daily intake and recommended daily amounts are considered for determining optimal intakes for the users of the system based on varying patient parameters, including minimal and maximal intakes, which fits the requirements for RDA values and EAR values; Furthermore, Nusbaum Col. 11, Il 3-20 & Col. 21, IL 63 — Col. 25, Il. 53 which discloses varying nutrient health scores, via color coding or numerical scoring, e.g., 0 to 100%, for a plurality of nutrients that are tracked over time for each patient or user of the system, based on RDA values and EAR values and are displayed on the display); and
making the recommendation on the diet of the subject (See Nusbaum Col 11, ll. 24-35 which discloses working to improve behavioral and diet issues through prompts and recommendations being used to enhance and maintain positive behavior change; See Nusbaum Col. 6, ll. 55-63 which specifically discloses making a recommendation to improve the behavior or diet of the user such as recommending to eat an apple at 3 PM in response to a user query regarding hunger issues in the middle of the afternoon; See Nusbaum Col. 12, ll. 61 – Col. 13, ll. 17 which specifically mentions the system prompting the user to accept certain responsibilities in implementation such as diet regimens and exercise routines recommended by the system; See Nusbaum Col. 27, ll. 21-45 which discloses data being entered, taken together, and creating a baseline record from which the system makes initial recommendations for diet and exercise regime);
As denoted above, Nusbaum does provide teachings related to RDA values & EAR values regarding a plurality of nutrients for a plurality of patients, as well as calculating a minimal and maximal intake.  More specifically, these values and scores are stored in the system for a plurality of patients and are tracked over time.

Nusbaum does not explicitly teach, however:
calculating a nutrient health score for each of the plurality of nutrients by determining a nutrient score function that increases between zero and the determined minimal amount for that nutrient, is flat between the determined minimal amount and the determined maximal amount for that nutrient, and decreases at amounts greater than the determined maximal amount for that nutrient.

However, Otten does teach the varying parameters and scoring functions that Applicant describes above (See Otten, P. 9-12 & p. 12, “Tolerable Upper Intake Level”, Fig. 1, which depicts and describes the relationship between Dietary Reference Intakes.  The cited portion and figure specifically show the varying parameters of the scoring function that are described above, albeit in the opposite manner regarding inadequacy (where the y-axis is defined as Risk of Inadequacy, rather than Applicant’s “nutrient health score” which is assumed to be a measure of Adequacy or Fulfillment as seen in Fig. 2A-2I of Applicant’s drawings) such as, a function that decreases between zero and the determined minimal amount (EAR/RDA) for that nutrient, is flat between the determined minimal amount (EAR/RDA) and the determined maximal amount (somewhere before the UL), and either increases after or stays constant after the determined maximal amount (some point before the UL).  The only difference between Otten and Applicant’s is the order of the y-axis, in which the function is simply flipped because it is inherent that a standardized score of adequacy that ranges from 0 to 1 would, respectively correspond to a standardized score of inadequacy that ranges from 1 to 0.  Therefore, if the function of Otten’s Figure 1 was to be plotted or calculated for adequacy levels rather than risk of inadequacy, the trends between the different points (minimal amount, maximal amount) would be the opposite, so increasing between zero and minimal amount, flat between minimal amount and maximal amount, and decreasing or stable when greater than the determined maximal amount, as disclosed in the instant claims).  The disclosure of Otten is directly applicable to the system of Nusbaum because both disclosures share limitations and capabilities, namely, they are both directed to determining nutritional requirements and monitoring nutritional intake for patients based on varying patient attributes.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nusbaum regarding scoring of various nutrient intake in patients with the scoring function suggestions provided in Otten.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nusbaum with the suggestions provided in Otten, because various intake levels can produce a range of benefits or determents depending on nutrient adequacy or nutrient inadequacy, respectively, and as such dietary reference intakes (DRIs), such as EAR, RDA, adequate intake (AI), and tolerable upper intake level (UL) need to be considered for determining nutrient adequacy or nutrient inadequacy and planning diets for individuals or groups (See Otten p. 9).

Claim 13 –
Regarding Claim 13, Nusbaum and Otten disclose the method of Claim 1 in its entirety.  Nusbaum further discloses a method, wherein the method further comprises:
determining contribution of each of the at least one food in the diet to the nutrient health score for each of the plurality of the nutrients (See Nusbaum Col .76, ll. 57 – Col .77, ll. 34 & Fig. 4A/Fig. 9 which disclose the system looking up both the food item and the add-on in the system nutrient database which in turn is based on data from the USDA nutrient database and, for example, displays food nutrients with quantities and color codes; See Nusbaum Col. 11, ll. 3-20 & Col. 21, ll. 63 – Col. 25, ll. 53 which discloses varying nutrient health scores, via color coding or numerical scoring, e.g., 0 to 100%, for a plurality of nutrients that are tracked over time for each patient or user of the system, based on RDA values and EAR values;  See Nusbaum Col. 26, ll. 44-54 which discloses each nutrition item selected by the user is further qualified by the system with nutrient tags representing its nutrient value per unit plus an overall rating tag representing its relative value to the overall user’s health/nutrient intake).

Claim 14 –
Regarding Claim 14, Nusbaum and Otten disclose the method of Claim 1 in its entirety.  Nusbaum further discloses a method, wherein the method further comprises:
calculating a total nutritional health score (While not “total nutritional health score” per se, See Nusbaum Col. 69, ll. 64 – Col. 70, ll. 9 which specifically discloses the determination of a current general level of health and past levels of health to determine whether the user perceives his/her general level of health as improving or declining over time which is understood to read on this limitation; Additionally, see Nusbaum Col. 11, ll. 3-20 & Col. 21, ll. 63 – Col. 25, ll. 53 which discloses varying, overall nutrient health scores, via color coding or numerical scoring, e.g., 0 to 100%, for a plurality of nutrients that are tracked over time for each patient or user of the system).

Claim 15 –
Regarding Claim 15, Nusbaum and Otten disclose the method of Claim 1 in its entirety.  Nusbaum further discloses a method, wherein the recommendation comprises:
addition of a first food into the diet of the subject (See Nusbaum Col. 6, ll. 55-63 which specifically discloses making a recommendation to improve the behavior or diet of the user such as recommending to eat an apple at 3 PM in response to a user query regarding hunger issues in the middle of the afternoon; See Nusbaum Col. 63, ll. 6-22 which discloses the system specifically recommending of “adding a piece of fruit at 4p”).

Claim 16 –
Regarding Claim 16, Nusbaum and Otten disclose the method of Claim 1 in its entirety.  Nusbaum further discloses a method, wherein the recommendation comprises:
removal of a second food from the diet of the subject (See Nusbaum Col. 24, ll. 43-58 which discloses the system encouraging users to remove and/or replace an unhealthy food selection with a healthier food selection such as via the embodiments described in ll. 43-58;  if this is not enough, see Hadad Par [0049] which discloses a nutrition schedule being computed to provide the user with foods food each meal, what quantity to consume, etc. and the user being able to change food items, add/remove items).

Claim 17 –
Regarding Claim 17, Nusbaum and Otten disclose the method of Claim 12 in its entirety.  Nusbaum further discloses a method, further comprising:
determining contribution of each of the at least one food in the diet to the nutrient health score for each of the plurality of the nutrients (See Nusbaum Col .76, ll. 57 – Col .77, ll. 34 & Fig. 4A/Fig. 9 which disclose the system looking up both the food item and the add-on in the system nutrient database which in turn is based on data from the USDA nutrient database and, for example, displays food nutrients with quantities and color codes; See Nusbaum Col. 11, ll. 3-20 & Col. 21, ll. 63 – Col. 25, ll. 53 which discloses varying nutrient health scores, via color coding or numerical scoring, e.g., 0 to 100%, for a plurality of nutrients that are tracked over time for each patient or user of the system, based on RDA values and EAR values).

Claim 18 –
Regarding Claim 18, Nusbaum and Otten disclose the method of Claim 12 in its entirety.  Nusbaum further discloses a method, wherein the method further comprises:
calculating a total nutritional health score (While not “total nutritional health score” per se, See Nusbaum Col. 69, ll. 64 – Col. 70, ll. 9 which specifically discloses the determination of a current general level of health and past levels of health to determine whether the user perceives his/her general level of health as improving or declining over time which is understood to read on this limitation; Additionally, see Nusbaum Col. 11, ll. 3-20 & Col. 21, ll. 63 – Col. 25, ll. 53 which discloses varying, overall nutrient health scores, via color coding or numerical scoring, e.g., 0 to 100%, for a plurality of nutrients that are tracked over time for each patient or user of the system).

Claim 19 –
Regarding Claim 19, Nusbaum and Otten disclose the method of Claim 12 in its entirety.  Nusbaum further discloses a method, wherein the recommendation comprises:
addition of a first food into the diet of the subject (See Nusbaum Col. 6, ll. 55-63 which specifically discloses making a recommendation to improve the behavior or diet of the user such as recommending to eat an apple at 3 PM in response to a user query regarding hunger issues in the middle of the afternoon; See Nusbaum Col. 63, ll. 6-22 which discloses the system specifically recommending of “adding a piece of fruit at 4p”).

Claim 20 –
Regarding Claim 20, Nusbaum and Otten disclose the method of Claim 12 in its entirety.  Nusbaum further discloses a method, wherein the recommendation comprises:
removal of a second food from the diet of the subject (See Nusbaum Col. 24, ll. 43-58 which discloses the system encouraging users to remove and/or replace an unhealthy food selection with a healthier food selection such as via the embodiments described in ll. 43-58;  if this is not enough, see Hadad Par [0049] which discloses a nutrition schedule being computed to provide the user with foods food each meal, what quantity to consume, etc. and the user being able to change food items, add/remove items).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nusbaum et al (U.S. Patent No. 8690578) in view of Otten et al. “Dietary Reference Intakes: The Essential Guide to Nutrient Requirements” further in view of Hadad et al. (U.S. Patent Publication No. 20140255882).

Claim 11 –
Regarding Claim 11, Nusbaum and Otten disclose the method of Claim 9 in its entirety.  Nusbaum further discloses a method, wherein the method further comprises:
the recommendation comprises removing at least a portion of the at least one recommended consumable from the diet.

Nusbaum does teach the recommendation aspects of recommending certain foods that are deemed the most nutritionally beneficial for the user and being able to add foods from the generated list to the user’s diet plan, but does not explicitly teach the user being able to remove at least a portion of the at least one recommended consumable from a diet plan.
However, Hadad does teach a recommendation module in the user is able to remove at least a portion of the at least one recommended consumable from a diet (See Hadad Par [0049] which discloses a nutrition schedule being computed to provide the user with foods food each meal, what quantity to consume, etc. and the user being able to change food items, add/remove items, and input what they have chosen to eat via screen implementations described in Hadad Par [0045] to determine which recommendations are being accepted or ignored and to what extent they are being accepted or ignored).  The system of Hadad is directly applicable to the disclosures of Nusbaum and Otten because the disclosures share limitations and capabilities, namely, they are both directed to determining nutritional requirements and monitoring nutritional intake for patients based on varying patient attributes/goals.



Response to Arguments
Applicant's arguments filed 20 May 2021 have been fully considered but they are not persuasive:
Regarding objections to Figures 2A-2I, Applicant responds on pp. 8 of Arguments/Remarks that new drawings have been submitted and corrected.  Examiner agrees with Applicant.  Therefore the objections to Figures 2A-2I have been withdrawn.
Regarding Objections to Claim 1, Applicant responds on pp. 9 of Arguments/Remarks that Claim 1 has been amended to cure the claim objection pointed out in the previous Office Action.  Examiner agrees with Applicant.  Therefore the objections to Claim 1 have been withdrawn.
Regarding 35 U.S.C. 101 rejections of Claims 1-12, Applicant argues on pp. 9 of Arguments/Remarks that the newly Claimed methods for making recommendation on a diet of a subject by determining a nutritional health score of a plurality of nutrients in at least one food of the diet of the subject are directed to a process which is one of the statutory categories of invention, and furthermore are not directed to a judicial exception, with no further argument as to how the new limitations separate the claims from the judicial exception.  Therefore, Examiner agrees with Applicant that the newly amended Claims do fall within a statutory category of invention, i.e. a method/process, but Examiner maintains that the Claims recite a judicial exception even with the newly amended claims.  The amended limitations and added claims simply add embodiments that relate to mathematical concepts/methods of organizing human activity or simply applying the performed abstract idea in a computerized setting, such as by making a computerized recommendation to a user’s diet regimen and/or further determining a certain foods contribution to the nutrient health score being calculated.  These embodiments are further discussed and outlined above in the 35 U.S.C. 101 rejections section of this Office Action.  Accordingly Claims 1-12, as well as newly added Claims 13-20, are rejected under 35 U.S.C. 101.
Regarding 35 U.S.C. 103 rejections of Claims 1-10 & 12 over Nusbaum et al. in view of Otten et al., Applicant argues on pp. 9-11 of Arguments/Remarks that Nusbaum, Otten, and Haddad fail to reach or suggest every element of amended independent Claims 1 and 12.  Examiner agrees with Applicant and finds Applicant arguments persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made over Nusbaum in view of Otten for Claims 1 and 12 to cover the newly amended limitations of Claims 1 and 12.  Accordingly, Claims 1 and 12 remain rejected under 35 U.S.C. 103.
Regarding 35 U.S.C. 103 rejections of Claims 1-10 & 12 over Nusbaum et al. in view of Otten et al., Applicant argues on pp. 12 of Arguments/Remarks that Examiner admitted that Nusbaum does not teach calculating the nutrient health score for each of the plurality of the nutrients and Otten fails to disclose or suggest any nutrient score function, let alone calculating the nutrient health score for each of the plurality of nutrients as required by amended independent Claims 1 & 12.  Examiner respectfully disagrees with Applicant.  Applicant is correct that Examiner admitted that Nusbaum does not teach calculating a nutrient health score for each of the plurality of the nutrients.  However, Nusbaum DOES teach the consideration/scoring of each of a plurality of nutrients, based on recommended daily allowances and other dietary parameters/values (See Nusbaum Col. 11, ll. 3-20 & Col. 21, ll. 63 – Col. 25, ll. 53 & Fig. 2C which discloses varying nutrient health scores, via color coding or numerical scoring, e.g., 0 to 100%, for a plurality of nutrients that are tracked over time for each patient or user of the system, based on RDA values and EAR values).  Therefore, the specific consideration and scoring of each of a plurality of nutrients is taught by Nusbaum, however, the portion of the limitation that Nusbaum does not teach is the consideration/scoring as intended by Applicant, such as “for a first nutrient, determining a first nutrient score function that increases between zero and the minimal intake amount for the first nutrient, is flat between the minimal intake amount and the maximal intake amount for the first nutrient, and decreases at amounts greater than the maximal intake amount for the first nutrient” or “for a second nutrient, determining a second nutrient score function that increases between zero and the minimal amount for the second nutrient, is flat between the minimal intake amount and the maximal intake amount for the second nutrient, and does not decrease at amounts greater than the maximal intake amount for the second nutrient”.  
These aspects of the specifics of the function, as intended by Applicant, had to be taught by Otten, but the aspects of a consideration/scoring of each of a plurality of nutrients, based on recommended daily allowances and other dietary parameters/values IS taught by Nusbaum.  Therefore, Otten does not have to specifically disclose the specifics of the scoring function as intended by Applicant to a plurality of nutrients.  Otten only has to disclose the specific of the scoring function, and this was shown in the previous Office Action, and is still shown in the current Office Action, by the following cited portion (See Otten, P. 9-12 & p. 12, “Tolerable Upper Intake Level”, Fig. 1, which depicts and describes the relationship between Dietary Reference Intakes.  The cited portion and figure specifically show the varying parameters of the scoring function that are described above, albeit in the opposite manner regarding inadequacy (where the y-axis is defined as Risk of Inadequacy, rather than Applicant’s “nutrient health score” which is assumed to be a measure of Adequacy or Fulfillment as seen in Fig. 2A-2I of Applicant’s drawings) such as, a function that decreases between zero and the determined minimal amount (EAR/RDA) for that nutrient, is flat between the determined minimal amount (EAR/RDA) and the determined maximal amount (somewhere before the UL), and either increases after or stays constant after the determined maximal amount (some point before the UL).  The only difference between Otten and Applicant’s is the order of the y-axis, in which the function is simply flipped because it is inherent that a standardized score of adequacy that ranges from 0 to 1 would, respectively correspond to a standardized score of inadequacy that ranges from 1 to 0).  Accordingly, Claims 1-10 & 12 remain rejected under 35 U.S.C. 103.
Regarding newly added Claims 13-20, Applicant argues on pp. 13 of Arguments/Remarks that newly submitted Claims 13-20 are patentable over the cited art.  Examiner respectfully disagrees with Applicant.  As shown above in the 35 U.S.C. 103 rejections of this Office Action, Claims 13-20 stand rejected over Nusbaum in view of Otten.  As such, Claims 13-20 are not patentable over the cited art.





Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNTER JOSEPH RASNIC whose telephone number is (571)270-5801.  The examiner can normally be reached on M-F 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANICE MOONEYHAM can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.R./Examiner, Art Unit 3626                                                                                                                                                                                                        09/03/21
/JONATHAN DURANT/Primary Examiner, Art Unit 3626